Name: Commission Regulation (EC) No 1996/97 of 14 October 1997 amending Regulations (EEC) No 584/92 and (EC) No 1713/95 as regards proof of origin of certain milk products imported into the Community
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  trade;  Europe
 Date Published: nan

 15. 10 . 97 EN I Official Journal of the European Communities L 282/ 11 COMMISSION REGULATION (EC) No 1996/97 of 14 October 1997 amending Regulations (EEC) No 584/92 and (EC) No 1713/95 as regards proof of origin of certain milk products imported into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, and their Member States, of the one part, and the Re ­ public of Poland, of the other part (6), Protocol 4 to the Europe Agreement was amended with effect from 1 July 1997; whereas the new Protocol provides that proof of origin of products imported into the Community can be established by a declaration by the exporter on certain conditions and by presentation of the EUR.l certificate; whereas Commission Regulation (EEC) No 584/92 Q, as last amended by Regulation (EC) No 1 873/97 (8), should accordingly be adapted as regards the provisions on the release for free circulation of products imported from the Republic of Poland; whereas, by Decision No 2/97 of the Association Council , Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (9), Protocol 4 to the Europe Agreement was amended with effect from 9 January 1997; whereas the new Protocol provides that proof of origin of products imported into the Community can be es ­ tablished by a declaration by the exporter on certain conditions and by presentation of the EUR.l certificate ; whereas Regulation (EEC) No 584/92 should accordingly be adapted as regards the provisions on the release for free circulation of products imported from the Slovak Re ­ public ; Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic , of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (*), and in particular Article 1 thereof, Whereas, by Decision No 1 /97 of the Association Council , Association between the European Communities Whereas, by Decision No 1 /97 of the Joint Committee , between the European Communities, of the one part, and the Republic of Estonia, of the other part ( 10), Protocol 3 to the Europe Agreement on free trade and trade-related matters was amended with effect from 6 March 1997; whereas the new Protocol provides that proof of origin of products imported into the Community can be es ­ tablished by a declaration by the exporter on certain conditions and by presentation of the EUR.l certificate; whereas Commission Regulation (EC) No 1713/95 ("), as last amended by Regulation (EC) No 1873/97, should accordingly be adapted as regards the provisions on the release for free circulation of products imported from the Republic of Estonia; Whereas, by Decision No 1 /97 of the Joint Committee, between the European Communities, of the one part, and (&lt; ¢) OJ L 221 , 11 . 8 . 1997, p . 1 . 0 OJ L 62, 7 . 3 . 1992, p. 34 . 8 OJ L 265, 27 . 9 . 1997, p . 23 . (') OJ L 319 , 21 . 12. 1993, p . 1 . (2) OJ L 319, 21 . 12. 1993, p. 4. (3) OJ L 341 , 30 . 12 . 1994, p. 14. ( «) OJ L 341 , 30 . 12 . 1994, p. 17 . H OJ L 254, 8 . 10 . 1996, p . 1 . O OJ L 212, 5 . 8 . 1997, p . 1 . H OJ L 111 , 28 . 4. 1997, p . 1 . (") OJ L 163, 14. 7 . 1995, p . 5 . L 282/ 12 EN Official Journal of the European Communities 15 . 10 . 97 the Republic of Lithuania, of the other part ('), Protocol 3 to the Agreement on free trade and trade-related matters was amended with effect from 25 February 1997; whereas the new Protocol provides that proof of origin of products imported into the Community can be established by a declaration by the exporter on certain conditions and by presentation of the EUR.l certificate; whereas Regulation (EC) No 1713/95 should accordingly be adapted as regards the provisions on the release for free circulation of products imported from the Republic of Lithuania; Whereas, by Decision No 1 /97 of the Joint Committee, between the European Communities, of the one part, and the Republic of Latvia, of the other part (2), Protocol 3 to the Agreement on free trade and trade-related matters was amended with effect from 6 March 1997; whereas the new Protocol provides that proof of origin of products imported into the Community can be established by a declaration by the exporter on certain conditions and by presentation of the EUR.l certificate; whereas Regulation (EC) No 1713/95 should accordingly be adapted as regards the provisions on the release for free circulation of products imported from the Republic of Latvia; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 584/92 is hereby replaced by the following: 'Article 8 The products shall be released for free circulation on presentation of an EUR.l certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements concluded with the said coun ­ tries or of a declaration by the exporter in accordance with the provisions of the said Protocol .' Article 2 Article 8 of Regulation (EC) No 1713/95 is hereby replaced by the following: Article 8 The products shall be released for free circulation on presentation of an EUR.l certificate issued by the exporting country in accordance with Protocol 3 to the Europe Agreements concluded with the said coun ­ tries or of a declaration by the exporter in accordance with the provisions of the said Protocol .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 1st January 1997 to products imported from Slovakia and from 1st July 1997 to products imported from Poland . Article 2 shall apply with effect from 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 136, 27 . 5 . 1997, p . 1 . 2 OJ L 111 , 28 . 4 . 1997, p . 101 .